Citation Nr: 0839581	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1970 
and January 1980 to September 1981, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The veteran testified at a hearing chaired by the undersigned 
in May 2008 at the Seattle RO; a transcript of this hearing 
is associated with the veteran's claims folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A September 2002 rating decision denied a claim for 
service connection for PTSD.

2.  Evidence received since the September 2002 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.  

3.  The veteran's service-connected diabetes mellitus has not 
been shown to require regulation of activities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  


Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The veteran's claim for service connection for PTSD was 
denied by the RO in a September 2002 rating decision.  The 
veteran did not appeal the decision and it became final.  38 
U.S.C.A. § 7105.  In July 2005, the veteran submitted a 
request to reopen his claim for service connection for PTSD.

In a February 2006 rating decision, it appears that the RO 
reopened the veteran's claim for service connection for PTSD 
and denied the claim on a de novo basis.  While the RO has 
adjudicated the issue on a de novo basis, the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection PTSD.  
Insofar as the veteran's claim has been reopened, the veteran 
is not prejudiced by the Board's discussion of materiality.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The September 2002 rating decision denied the veteran's 
claim, partly on the basis that the veteran did not show a 
current diagnosis of PTSD.  The newly submitted evidence 
includes February and March 2006 VA treatment records showing 
diagnoses of PTSD.  For the purpose of establishing whether 
new and material evidence has been received, the credibility 
of the evidence, but not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As the February and March 2006 VA treatment records show the 
veteran has a diagnosis of PTSD, the Board finds that this 
evidence is material to the veteran's claim.  And, as the RO 
previously denied the claim partly on the basis that the 
veteran did not show a current diagnosis of PTSD, it relates 
to an unestablished fact necessary to substantiate the claim.  
Therefore, this evidence is both new and material, and the 
veteran's claim for entitlement to service connection PTSD is 
reopened.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the veteran 
did not manifest symptoms to warrant a rating in excess of 20 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under DC 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The December 2005 rating decision on appeal granted the 
veteran service connection for diabetes mellitus, and 
assigned an initial rating of 20 percent, effective from July 
12, 2005.  The veteran seeks an initial rating in excess of 
20 percent. 

On VA examination in October 2005 the examiner noted that the 
veteran reported following no special diet and that his 
activity was limited because of the numbness and tingling in 
his feet.  It was difficult for the veteran to walk on uneven 
ground, which was part of his job driving a log truck.  He 
had some feeling around his toes, but none on the bottoms of 
his feet.  The veteran was on multiple medications for his 
diabetes, including insulin.  His diagnosis was diabetes 
mellitus type 2 with no retinopathy and no nephropathy.  The 
examiner found moderate peripheral neuropathy of his 
bilateral lower extremities secondary to his diabetes and 
erectile dysfunction that was as likely as not secondary to 
his diabetes.  

VA and private treatment records from 2004 to 2006 show the 
veteran was being treated for diabetes that was poorly 
controlled at times.  There is no indication of a restriction 
on activities due to the veteran's diabetes in these records. 

An addendum by the VA examiner in January 2006 further 
discussed the veteran's peripheral neuropathy.  The examiner 
indicated that sensation was intact to vibration and the 
veteran's gait was stable.  Because of the veteran's symptoms 
which woke him up at night and were the same throughout the 
day, it put him in the moderate range of peripheral 
neuropathy of his lower extremities.  


On VA examination in October 2007 the examiner noted that the 
veteran was treating his diabetes with both pills and 
insulin.  The veteran was trying to follow a diabetic diet 
and had no history of diabetic ketoacidosis or 
hospitalizations for diabetes mellitus.  The veteran reported 
two episodes of hypoglycemia in the previous six months.  
Once during the summer his blood sugar was 29 and more 
recently it was 49.  He did not seek medical attention for 
these incidents, but treated himself with glucose tablets.  
The examiner noted that the veteran was seeing his doctor 
about every three months now.  He had no specific activity 
restrictions from diabetes, but the veteran stated he was 
quite limited because of his leg symptoms and was sedentary 
overall.  The examiner discussed the veteran's complications 
from diabetes.  He diagnosed type 2 diabetes mellitus with 
very poor control.  Complications associated with the 
veteran's diabetes were mild diabetic retinopathy, severe 
peripheral retinopathy of his lower extremities, moderate 
peripheral neuropathy of his upper extremities and complete 
erectile dysfunction.  The examiner also noted that 
microalbuminuria was likely from the veteran's diabetes.

VA treatment records from 2007 to 2008 show continued 
treatment for the veteran's diabetes with diet, exercise and 
by taking insulin.  March 2008 treatment notes show that the 
veteran suffered from neuropathic pain in his lower 
extremities during a stress test.  March 2008 treatment notes 
also show that the veteran was encouraged to help treat his 
diabetes with exercise.  These records do not reveal any 
regulation of activities (which under 38 C.F.R. § 4.119 
diagnostic code 7913 is "avoidance of strenuous occupational 
and recreational activities").  

During the veteran's May 2008 hearing he testified that he 
currently took different types of insulin and has never 
really been able to get his diabetes mellitus under control.  
In addition to controlling his diet, the veteran testified 
that his VA doctor told him to regulate his activities so 
that he can only do sedentary-type exercises because his 
neuropathy has gotten so bad.  The veteran also indicated 
that the diabetes had affected his ability to maintain a 
truck license, as he was on a Washington State Medical Waiver 
to drive a truck.  The veteran feels that at some point in 
time he is going to end up losing his employment because of 
his diabetes and residuals of diabetes, including the 
neuropathy.  In addition, the veteran has suffered from 
multiple instances of low blood sugar, including readings of 
29 and 33.  The veteran just stayed home and took care of it 
when he should have gone to the doctor.  The veteran 
testified that his doctor has told him that he didn't want 
the veteran to due anything that would raise his blood 
pressure, including anything stressful.  The veteran went on 
to describe his job driving a log truck.  He indicated that 
there are times when the driving is strenuous work, where he 
works up a sweat and has heavy breathing, mainly due to 
putting up with the traffic, the road, everything.  

The Board notes that the veteran currently receives separate 
evaluations for complications related to the veteran's 
diabetes mellitus, including: peripheral neuropathy, right 
lower extremity, currently evaluated as 40 percent disabling; 
peripheral neuropathy, left lower extremity, currently 
evaluated as 40 percent disabling; peripheral neuropathy, 
right upper extremity, currently evaluated as 30 percent 
disabling; and peripheral neuropathy, left upper extremity, 
currently evaluated as 20 percent disabling.  The veteran 
also has diabetic retinopathy (both eyes), microalbuminuria, 
and erectile dysfunction; each is currently noncompensable.  
He is also entitled to special monthly compensation under 38 
U.S.C.A. 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of 
a creative organ.

For a 40 percent rating to be warranted, the evidence has to 
establish that the veteran's diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  
Although the evidence of record reflects that the veteran 
requires the use of insulin to treat his diabetes mellitus 
and that he is trying to follow a diabetic diet, there is no 
indication that there is a regulation of his activities due 
just to the veteran's diabetes mellitus.  While the veteran 
has testified as to a regulation of activities from his 
doctor, the medical evidence of record does not reflect this.  
None of the treatment records or examination reports in the 
claims file show that he has a specific regulation of 
activities.  In fact, the October 2007 examination report 
specifically notes that the veteran had no specific activity 
restrictions from diabetes.  March 2008 treatment notes also 
reflect an exercise component in treatment of the veteran's 
diabetes.  The evidence does reflect that the veteran is 
somewhat hindered in his ability to engage in more than 
moderate exercise by his diabetes related complications, 
however, including severe diabetic peripheral neuropathy.  
Again, the October 2007 VA examination report notes that 
veteran stated he was quite limited because of his leg 
symptoms and was sedentary overall.  

These veteran's diabetic complications, listed above, are 
evaluated separately and the limitations associated with 
those complications are accounted for in the veteran's 
separate evaluations for diabetic neuropathy, diabetic 
retinopathy, microalbuminuria and erectile dysfunction.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  This does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Since the medical evidence indicates that 
regulation of activities is not required for treatment of the 
veteran's diabetes mellitus, a 40 percent rating is not 
deemed warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913

Consequently, under the entire time period under 
consideration the Board finds that the disability picture for 
the veteran's service-connected diabetes mellitus does not 
more nearly approximate the criteria for a 40 percent 
evaluation than those for a 20 percent evaluation.  See 
Fenderson, supra.  In light of the above, a higher initial 
rating than 20 percent is not warranted.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in an August 2005 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  By a March 2006 letter the veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  The veteran 
was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by a letter in April 2006.  
A July 2006 statement of the case (SOC) and a March 2008 
supplemental SOC explained what specific regulatory 
provisions govern his disability and why the increased rating 
claim remained denied.  The Board concludes that VA has met 
its duty to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains VA treatment records, as well as private 
records submitted by the veteran.  The veteran was also given 
VA examinations in connection with the claim.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.

An initial rating in excess of 20 percent for the veteran's 
service-connected diabetes mellitus is denied. 


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim for 
service connection for PTSD.  The Board acknowledges that the 
veteran has diagnoses of PTSD, as reflected in VA treatment 
records from February and March 2006.  

The veteran contends that he should be service-connected for 
PTSD because he currently has PTSD as a result of exposure to 
combat and in-service stressors.  The veteran's personnel 
records reflect that he was with the 128th Signal Company 
while in Vietnam.  The veteran's military occupational 
specialty was a supply clerk, but he asserts he went into the 
field to set out sensors and provided security for convoys 
that were attacked when delivering sensors.  The veteran has 
now provided more detailed information regarding his claimed 
stressor, both in written statements and during his May 2008 
hearing before the undersigned.  The veteran remembers a 
rocket attack that occurred at Cam Ranh Bay around New Year's 
Eve morning 1968, which lasted three and a half to four 
hours.  When he was not at the compound, he was often riding 
in convoys providing security or on the way to set signals 
when the convoys were attacked.  He also provided security on 
the outskirts of the compound.  The RO did not request the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
to help verify the veteran's stressors, because the RO 
determined in a November 2005 memorandum that the veteran's 
stressor information was insufficient for submission to 
JSRRC.  It appears that at the time this memorandum was 
produced, the RO had not yet received the veteran's stressor 
information.  The veteran has now provided more detailed 
information regarding his claimed stressor, both in written 
statements and during his May 2008 hearing before the 
undersigned. 

As the veteran has described potentially verifiable stressful 
events, the case must be remanded to attempt to corroborate 
the occurrences of the identified incidents.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any appropriate development 
to provide available information which 
might corroborate the veteran's stressor 
through the U.S. Army and Joint Services 
Records Research Center (JSRRC), or other 
appropriate depository.  The RO/AMC 
should provide the JSRRC or other 
depository with copies of the veteran's 
personnel records from all periods of 
service showing service dates, duties, 
and units of assignment.  The JSRRC or 
other depository should be requested to 
provide a copy of the unit histories, 
morning reports, sick reports, and/or 
lessons learned of 128th Signal Co, 
USARPAC.  The RO should attempt to verify 
whether the veteran was present providing 
security on convoys and whether he set 
sensors in the field during November and 
December 1968, whether there was a 
firefight on the west side of Cam Ranh 
Bay during this time period and whether 
the Cam Ranh Bay facility suffered rocket 
attacks in December 1968 to January 1969.

2.  If, and only if, the JSRRC confirms 
any of the claimed incidents, the RO/AMC 
should arrange for an appropriate 
psychiatric examination for the veteran, 
to determine whether he currently suffers 
from PTSD as a result of the verified 
stressor(s).  The claims folder must be 
made available to and reviewed by the 
examiner prior to the completion of the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All tests and studies deemed 
necessary should be conducted.

3.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


